                                                                                                                               Case 2:19-cv-00717-KJD-EJY Document 26
                                                                                                                                                                   25 Filed 05/21/20 Page 1 of 2




                                                                                                                     1    GEORGE M. RANALLI, ESQ.
                                                                                                                          Nevada Bar No. 5748
                                                                                                                     2    JASON ANDREW FOWLER, ESQ.
                                                                                                                          Nevada Bar No. 8071
                                                                                                                     3    RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                          2400 W. Horizon Ridge Parkway
                                                                                                                          Henderson, Nevada 89052
                                                                                                                     4
                                                                                                                          Facsimile: (702) 477-7778
                                                                                                                          ranalliservice@ranallilawyers.com
                                                                                                                     5    Attorneys for Defendant
                                                                                                                          GEICO ADVANTAGE INSURANCE COMPANY
                                                                                                                     6
RANALLI ZANIEL FOWLER & MORAN, LLC


                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                     7                          UNITED STATES DISTRICT COURT
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                                                     DISTRICT OF NEVADA
                                                                             HENDERSON, NEVADA 89052




                                                                                                                     8

                                                                                                                     9
                                                                                                                          ELIZABETH SCHULENBURG, an                   Case No.:2:19-cv-00717-KJD-GWF
                                                                                                                     10   individual;

                                                                                                                     11
                                                                                                                          Plaintiff,                                  STIPULATION AND ORDER
                                                                                                                     12
                                                                                                                          v.
                                                                                                                     13   GEICO ADVANTAGE INSURANCE
                                                                                                                          COMPANY, DOES I through V,
                                                                                                                     14   inclusive, ROE CORPORATIONS I-
                                                                                                                          V, inclusive,
                                                                                                                     15

                                                                                                                     16   Defendants

                                                                                                                     17           IT   IS   HEREBY   STIPULATED       AND   AGREED,   by   and   between

                                                                                                                          Plaintiff, ELIZABETH SCHULENBURG, and Defendant, GEICO ADVANTAGE
                                                                                                                     18
                                                                                                                          INSURANCE COMPANY by and through their respective attorneys of
                                                                                                                     19
                                                                                                                          record, that all of Plaintiff’s claims in this matter against
                                                                                                                     20   the Defendant’s, be dismissed with prejudice, as per the signed
                                                                                                                     21   Binding Arbitration Agreement.
                                                                                                                                                                  1
                                                                                                                     22

                                                                                                                     23
                                                                                                                            Case 2:19-cv-00717-KJD-EJY Document 26
                                                                                                                                                                25 Filed 05/21/20 Page 2 of 2




                                                                                                                     1
                                                                                                                               IT IS FURTHER Stipulated that any trial or hearing dates
                                                                                                                     2    currently scheduled be VACATED.

                                                                                                                     3         DATED this 21st day of May, 2020.

                                                                                                                     4
                                                                                                                          RANALLI ZANIEL FOWLER & MORAN,           LADAH LAW FIRM
                                                                                                                          LLC
                                                                                                                     5
                                                                                                                          /s/ George M. Ranalli                    /s/ Carl R. Houston
                                                                                                                     6    ____________________________             ____________________________
                                                                                                                          GEORGE M. RANALLI, ESQ.                  RAMZY PAUL LADAH, ESQ.
                                                                                                                     7    Nevada Bar No. 5748                      Nevada Bar No. 11405
                                                                                                                          JASON ANDREW FOWLER, ESQ.                CARL R. HOUSTON, ESQ.
                                                                                                                     8
RANALLI ZANIEL FOWLER & MORAN, LLC


                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                          Nevada Bar No. 8071                      Nevada Bar No. 11161
                                                                                                                          2400 W. Horizon Ridge Parkway            517 S. Third Street
                                                                                                                     9
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                          Henderson, Nevada 89052                  Las Vegas, Nevada 89101
                                                                             HENDERSON, NEVADA 89052




                                                                                                                          Attorneys for Defendant                  Attorney for Plaintiff
                                                                                                                     10

                                                                                                                     11

                                                                                                                     12                                        ORDER

                                                                                                                     13
                                                                                                                               IT IS SO ORDERED:
                                                                                                                     14
                                                                                                                                      May21,
                                                                                                                                          20,2020
                                                                                                                                              2020
                                                                                                                               Dated: May
                                                                                                                                      _______________
                                                                                                                     15

                                                                                                                     16                                           ____________________________
                                                                                                                                                                  UNITED   STATESU.S.
                                                                                                                                                                  Kent J. Dawson, DISTRICT      COURT
                                                                                                                                                                                      District Judge
                                                                                                                     17                                           MAGISTRATE JUDGE

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23
                                                                                                                                                              2
